

114 S2011 PCS: Offshore Production and Energizing National Security Act of 2015
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 217114th CONGRESS1st SessionS. 2011[Report No. 114–137]IN THE SENATE OF THE UNITED STATESSeptember 9, 2015Ms. Murkowski, from the Committee on Energy and Natural Resources, reported the following original bill; which was read twice and placed on the calendarA BILLTo provide for reforms of the administration of the Outer Continental Shelf of the United States,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Offshore Production and Energizing National Security Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—The Gulf of Mexico Offshore Energy and Jobs Act of 2015
					Sec. 101. Outer Continental Shelf leasing program reforms.
					Sec. 102. Moratorium on oil and gas leasing in certain areas of the Gulf of Mexico.
					Sec. 103. Requirement to implement proposed 2017–2022 oil and gas leasing program.
					Sec. 104. Disposition of outer Continental Shelf revenues to Gulf producing States.
					Sec. 105. National defense.
					Sec. 106. Environmental impact statement requirement.
					Sec. 107. State authorization.
					Sec. 108. Air emissions from outer Continental Shelf activities.
					Sec. 109. Offshore certainty.
					Sec. 110. Continuous operations rule.
					Sec. 111. GAO report on cumulative cost of regulation for offshore energy production.
					TITLE II— The Alaska Outer Continental Shelf Lease Sale Act
					Sec. 201. Lease sales in Nearshore Beaufort Sea Planning Area, Cook Inlet Planning Area.
					Sec. 202. Lease terms of certain Chukchi and Beaufort leases.
					Sec. 203. Distribution of revenue to Alaska.
					Sec. 204. Inclusion of Beaufort, Nearshore Beaufort, Cook Inlet, and Chukchi lease sales in 5-year
			 leasing programs.
					Sec. 205. North Slope science initiative.
					TITLE III—The Southern Atlantic Energy Security Act
					Sec. 301. Definitions.
					Sec. 302. Preserving coastal viewsheds.
					Sec. 303. 2017–2022 leasing program.
					Sec. 304. Balancing of military and energy production goals.
					Sec. 305. Disposition of revenues to Atlantic States.
					Sec. 306. Enhancing geological and geophysical education for America’s energy future.
					Sec. 307. Atlantic regional office.
					TITLE IV—Tribal Resilience Program
					Sec. 401. Tribal Resilience Program.
					Sec. 402. Tribal Resilience Fund.
					TITLE V—Miscellaneous
					Sec. 501. Access to markets.
					Sec. 502. Reports.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior. IThe Gulf of Mexico Offshore Energy and Jobs Act of 2015 101.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following:
				
 (5)(A)In this paragraph, the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law in the Gulf of Mexico.
 (B)In each oil and gas leasing program under this section, the Secretary shall make available for leasing, and conduct lease sales including, the available unleased acreage within each outer Continental Shelf planning area in the Gulf of Mexico considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based on the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area.
 (6)(A)The Secretary shall include in each proposed oil and gas leasing program under this section any State subdivision of an outer Continental Shelf planning area in the Gulf of Mexico that the Governor of the State that represents that subdivision requests be made available for leasing.
 (B)The Secretary may not remove a subdivision described in subparagraph (A) from the program until publication of the final program.
 (7)(A)The Secretary shall make available for leasing under each 5-year oil and gas leasing program under this section any outer Continental Shelf planning area in the Gulf of Mexico that—
 (i)is estimated to contain more than 2,500,000,000 barrels of oil; or (ii)is estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
 (B)To determine which planning areas meet the criteria described in subparagraph (A), the Secretary shall use the document entitled Bureau of Ocean Energy Management Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2011..
			102.Moratorium on oil and gas leasing in certain areas of the Gulf of Mexico
 (a)Definition of military mission lineSection 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (8) and inserting the following:
					
 (8)Military mission lineThe term Military Mission Line means the western border of the Eastern Planning Area extending from the State of Florida waters to the point that is 50 miles south in the Gulf of Mexico..
 (b)MoratoriumSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)in paragraph (2), by striking 125 and inserting 50; and (2)by striking paragraph (3) and inserting the following:
						
 (3)any area in the Central Planning Area that is within— (A)the 181 Area; and
 (B)50 miles off the coastline of the State of Florida.. 103.Requirement to implement proposed 2017–2022 oil and gas leasing program (a)In generalExcept as otherwise provided in this title and the amendments made by this title, the Secretary shall implement the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022) in accordance with the schedule for conducting oil and gas lease sales set forth in that proposed program, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and other applicable law.
 (b)Modified and additional lease salesNotwithstanding subsection (a) and the schedule of lease sales in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022), the Secretary shall conduct under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) certain oil and gas lease sales in OCS Planning Areas in accordance with the schedule set forth in following table:Lease Sale No.OCS Planning AreaFiscal Year300Eastern Gulf of Mexico2018301Eastern Gulf of Mexico2019302Eastern Gulf of Mexico2020.
 (c)Lease sales describedFor purposes of subsection (b), lease sale numbers 300, 301, and 302 shall be conducted— (1)for lease tracts in the Eastern Planning Area, as determined by and at the discretion of the Secretary, subject to subparagraph (3);
 (2)during the year specified for each such lease sale in the table contained in subsection (b); and (3)in accordance with the applicable provisions of this title.
					104.Disposition of outer Continental Shelf revenues to Gulf producing States
 (a)DefinitionsSection 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)by striking paragraph (7) and inserting the following:  (7)Gulf producing StateThe term Gulf producing State means—
 (A)each of the States of Alabama, Louisiana, Mississippi, and Texas; and (B)effective beginning in fiscal year 2017, the State of Florida.; and
 (2)in paragraph (9)(A)— (A)in clause (i)(II), by striking and at the end; and
 (B)by striking clause (ii) and inserting the following:  (ii)in the case of fiscal year 2017 and each fiscal year thereafter, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2016, from leases entered into on or after December 20, 2006 in—
 (I)areas in the 181 Area located in the Eastern Planning Region; (II)the 181 South Area;
 (III)the Central Planning Area, as described in paragraph (6)(A)(ii); and (IV)the Western Planning Area, as described in paragraph (6)(A)(iii); and
 (iii)in the case of fiscal year 2017 and each fiscal year thereafter, all eligible rentals, royalties, bonus bids, and other sums due and payable to the United States from leases entered into on or after October 1, 2016, in the Eastern Planning Area, as described in paragraph (6)(A)(i)..
 (b)Disposition of revenuesSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)in paragraph (1), by striking and at the end; (2)by striking paragraph (2) and inserting the following:
						
 (2)in the case of qualified outer Continental Shelf revenues described in section 102(9)(A)(ii) generated from outer Continental Shelf areas adjacent to the Gulf producing States described in section 102(7)(A), 50 percent in a special account in the Treasury from which the Secretary shall disburse—
 (A)75 percent to those Gulf producing States in accordance with subsection (b); and (B)25 percent to provide financial assistance to States in accordance with section 200305 of title 54, United States Code, which shall be considered income to the Land and Water Conservation Fund for purposes of section 200302 of that title.; and
 (3)by adding at the end the following:  (3)in the case of qualified outer Continental Shelf revenues described in section 102(9)(A)(iii) generated from outer Continental Shelf areas adjacent to the Gulf producing States described in section 102(7), 50 percent in a special account in the Treasury from which the Secretary shall disburse—
 (A)75 percent to those Gulf producing States in accordance with subsection (b); and (B)25 percent to provide financial assistance to States in accordance with section 200305 of title 54, United States Code, which shall be considered income to the Land and Water Conservation Fund for purposes of section 200302 of that title..
 (c)Allocation among Gulf producing StatesSection 105(b)(2) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)subparagraph (A)— (A)in clauses (i) and (ii), by inserting , as described in section 102(7)(A), after Gulf producing State each place it appears;
 (B)in clause (i), by striking and at the end; (C)in clause (ii), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (iii)the amount made available under subsection (a)(3)(A) from any lease entered into within the Eastern Planning Area, as described in section 102(6)(A)(i), shall be allocated to each Gulf producing State, as described in section 102(7), in amounts that are inversely proportional to the respective distances between the point on the coastline of each Gulf producing State, as described in section 102(7), that is closest to the geographic center of each historical lease site and the geographic center of the historical lease site, as determined by the Secretary.; and
 (2)in subparagraph (B), by striking each fiscal year under subparagraph (A) and inserting described in section 102(7)(A) each fiscal year under clauses (i) and (ii) of subparagraph (A). (d)Limitation on amount of distributed qualified outer Continental Shelf revenuesSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (1) and inserting the following:
					
 (1)In generalSubject to paragraph (2), the total amount of qualified outer Continental Shelf revenues described in section 102(9)(A)(ii) that are made available under subsection (a)(2)(A) shall not exceed—
 (A)for fiscal year 2017, $500,000,000; (B)for each of fiscal years 2018 through 2025, $699,000,000; and
 (C)for each of fiscal years 2026 through 2055, $999,000,000.. 105.National defense (a)National defense areasNothing in this title or an amendment made by this title affects the authority of the Secretary of Defense, with the approval of the President, to designate national defense areas on the outer Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)).
 (b)Prohibition on conflicts with military operationsNo person may engage in any exploration, development, or production of oil or natural gas on the outer Continental Shelf under a lease issued under this title that would conflict with any military operation, as determined in accordance with—
 (1)the agreement entitled Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983; and
 (2)any revision or replacement of that agreement that is agreed to by the Secretary of Defense and the Secretary after that date but before the date of issuance of the lease under which the exploration, development, or production is conducted.
					106.Environmental impact statement requirement
 (a)In generalFor purposes of this title and in order to conduct lease sales in accordance with the lease sale schedule established by this title, the Secretary shall prepare a multisale environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales required under this title that are not included in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022).
 (b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), with respect to the statement described in subsection (a), the Secretary—
 (1)shall not be required— (A)to identify nonleasing alternative courses of action; or
 (B)to analyze the environmental effects of any alternative courses of action; and
 (2)shall only be required— (A)to identify—
 (i)a preferred action for leasing; and (ii)not more than 1 alternative leasing proposal; and
 (B)to analyze the environmental effects and potential mitigation measures for the preferred action and alternative leasing proposal identified under subparagraph (A).
 107.State authorizationPrior to publishing the programmatic environmental impact statement relating to any Proposed Final Outer Continental Shelf Oil and Gas Leasing Program, a State shall have the option to enter into the offshore oil and gas leasing and development program described in that Proposed Final Outer Continental Shelf Oil and Gas Leasing Program if—
 (1)the legislature of that State enacts a law approving entering into the program; and
 (2)that resolution is signed by the Governor of the State. 108.Air emissions from outer Continental Shelf activitiesSection 328 of the Clean Air Act (42 U.S.C. 7627) is amended—
 (1)in subsection (a), in the first sentence, by striking , and along the United States Gulf Coast off the State of Florida eastward of longitude 87 degrees and 30 minutes; and
 (2)in subsection (b), by inserting the United States Gulf Coast off the State of Florida, after Mississippi,.
				109.Offshore certainty
 (a)DefinitionsIn this section: (1)HarassmentThe term harassment has the meaning given the term in section 3 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1362).
 (2)Request for incidental harassment authorizationThe term request for incidental harassment authorization means a request submitted to the Secretary by a United States citizen who engages in a specified activity within a specific geographic region for the incidental, but not intentional, taking by harassment of marine mammals.
 (3)SecretaryThe term Secretary means the Secretary of Commerce or the Secretary of the Interior, as applicable. (b)Requests for incidental harassment authorizationThe Secretary shall—
 (1)accept as adequate and complete a written request for incidental harassment authorization not later than 45 days after the date of submission of the request for incidental harassment authorization; or
 (2)provide to the requester, not later than 30 days after the date of submission of the request for incidental harassment authorization, a written notice of any additional information required to complete the request for incidental harassment authorization.
					(c)Action on submission of additional information
 (1)In generalSubject to paragraph (2), not later than 30 days after receipt of the additional information requested under subsection (b)(2), the Secretary shall provide the requestor a written determination as to whether the request for incidental harassment authorization is adequate and complete.
 (2)Reason for denialIf the Secretary determines that the request for incidental harassment authorization is not adequate and complete, the request shall be considered to be denied and the Secretary shall include in the written determination provided under paragraph (1) an explanation of the reasons for the denial.
 (d)Failure To respondIf the Secretary fails to respond to a request for incidental harassment authorization in accordance with an applicable deadline under subsection (b) or (c), the request for incidental harassment authorization shall be considered to be adequate and complete as of the date of the applicable deadline.
 (e)Treatment of complete requests for incidental harassment authorizationNot later than 45 days after a request for incidental harassment authorization is considered to be adequate and complete under subsection (b)(1), (c)(1), or (d), the Secretary shall comply with the procedures required by section 101(a)(5)(D)(iii) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)(iii)).
				(f)Coordination with Endangered Species Act of 1973 reviews
 (1)In generalIssuance of an authorization for incidental taking by the Secretary under section 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)) shall not be—
 (A)considered to be— (i)an action likely to jeopardize the continued existence of any endangered species or threatened species; or
 (ii)an action likely to result in the destruction or adverse modification of critical habitat; or (B)subject to the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
 (2)Not a prohibited takingAny taking made in compliance with an authorization for incidental taking issued by the Secretary under section 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)) shall not be considered to be a prohibited taking of the species under section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)).
 110.Continuous operations ruleThe Secretary shall amend the regulation issued under section 250.180 of title 30, Code of Federal Regulations, so that any requirement in that regulation for continuous operation is for a period of 365 days instead of 180 days.
 111.GAO report on cumulative cost of regulation for offshore energy productionThe Comptroller General of the United States shall— (1)conduct more accurate estimates of the cost of complying with major Federal rules relating to offshore energy development and production activities on the outer Continental Shelf; and
 (2)submit to the appropriate committees of Congress a report describing the results of the estimates calculated under paragraph (1).
				II The Alaska Outer Continental Shelf Lease Sale Act
			201.Lease sales in Nearshore Beaufort Sea Planning Area, Cook Inlet Planning Area
				(a)Establishment of Nearshore Beaufort Sea Planning Area
 (1)In generalThe Secretary shall establish a planning area for purposes of conducting lease sales under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), to be known as the Nearshore Beaufort Sea Planning Area and to be defined in accordance with paragraph (2).
 (2)Definition of Nearshore Beaufort Sea Planning AreaThe Secretary shall define the Nearshore Beaufort Sea Planning Area as the area of the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) consisting of the portion of the Beaufort Planning Area located within 3 nautical miles of the seaward boundary of Alaska.
 (b)Lease salesNotwithstanding the schedule of lease sales in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022), the Secretary shall conduct under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)—
 (1)in the Nearshore Beaufort Sea Planning Area, 1 lease sale in each of fiscal years 2018, 2019, and 2020; and
 (2)in the Cook Inlet Planning Area, 1 lease sale in each of fiscal years 2018, 2019, and 2020. 202.Lease terms of certain Chukchi and Beaufort leases (a)In generalSection 8(b)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)(2)) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking ; and inserting ; or; and
 (3)by adding at the end the following:  (C)in the case of an oil and gas lease in the Beaufort Planning Area or the portion of the Chukchi Planning Area that is beyond 3 nautical miles of the seaward boundary of the State of Alaska, 20 years;.
					(b)Extension of existing leases
 (1)In generalThe Secretary, with the consent of the holder of a covered lease described in paragraph (2), may extend the initial term of the covered lease to 20 years.
					(2)Description of covered lease
 (A)In generalA covered lease referred to in paragraph (1) is a lease for oil and gas production in effect on the date of enactment of this Act that was issued under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) for a portion of the Beaufort Planning Area or Chukchi Planning Area that is beyond 3 nautical miles of the seaward boundary of the State.
 (B)ExclusionA covered lease referred to in paragraph (1) does not include any lease in the Nearshore Beaufort Sea Planning Area.
 203.Distribution of revenue to AlaskaSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals, and inserting the following:
					
 (a)In generalExcept as provided in subsections (b) and (c), all rentals,; and (2)by adding at the end the following:
					
						(b)Distribution of revenue to Alaska
 (1)DefinitionsIn this subsection: (A)Coastal political subdivisionThe term coastal political subdivision means a county-equivalent subdivision of the State—
 (i)all or part of which lies within the coastal zone of the State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)); and
 (ii)(I)the closest coastal point of which is not more than 200 nautical miles from the geographical center of any leased tract in the Alaska outer Continental Shelf region; or
 (II)(aa)the closest point of which is more than 200 nautical miles from the geographical center of a leased tract in the Alaska outer Continental Shelf region; and
 (bb)that is determined by the State to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
 (B)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
								(C)Qualified revenues
 (i)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Alaska outer Continental Shelf region.
 (ii)ExclusionsThe term qualified revenues does not include revenues generated from leases subject to section 8(g). (D)StateThe term State means the State of Alaska.
 (E)Workforce investment boardThe term workforce investment board means a State or local workforce investment board established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.).
 (2)Fiscal years 2016–2026For each of fiscal years 2016 through 2026, the Secretary shall deposit—
 (A)75 percent of qualified revenues in the general fund of the Treasury; (B)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State;
 (C)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions;
 (D)2.5 percent of qualified revenues in a special account in the Treasury, to be used to carry out the North Slope Science Initiative established under section 348(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 15906(a)(1));
 (E)2.5 percent of qualified revenues in a special account in the Treasury, to be used by the Secretary to provide grants on a competitive basis to eligible institutions of higher education and workforce investment boards in the State to establish and providing funding for—
 (i)programs to ensure an adequately skilled workforce to construct, operate, or maintain oil or gas pipelines; or
 (ii)programs to ensure an adequately skilled workforce to operate, maintain, and perform all environmental processes relating to existing or future oil and gas infrastructure;
 (F)2.5 percent of qualified revenues in a special account in the Treasury to provide financial assistance for—
 (i)offshore leasing and development programs in the State; and
 (ii)the development of rights-of-way for pipelines to transport oil or gas produced offshore through land under the jurisdiction of the Secretary in the State; and
 (G)2.5 percent of qualified revenues in the Tribal Resilience Fund established by section 402 of the Offshore Production and Energizing National Security Act of 2015.
 (3)Subsequent fiscal yearsFor fiscal year 2027 and each subsequent fiscal year, the Secretary shall deposit—
 (A)50 percent of qualified revenues in general fund of the Treasury; (B)30 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State;
 (C)12.5 percent of qualified revenues in the Tribal Resilience Fund established by section 402 of the Offshore Production and Energizing National Security Act of 2015; and (D)7.5 in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions.
 (4)Allocation among coastal political subdivisionsOf the amount paid by the Secretary to coastal political subdivisions under paragraph (2)(C) or (3)(D)—
 (A)90 percent shall be allocated in amounts (based on a formula established by the Secretary by regulation) that are inversely proportional to the respective distances between the point in each coastal political subdivision that is closest to the geographic center of the applicable leased tract and not more than 200 miles from the geographic center of the leased tract; and
 (B)10 percent shall be divided equally among each coastal political subdivision that— (i)is more than 200 nautical miles from the geographic center of a leased tract; and
 (ii)the State of Alaska determines to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
 (5)TimingThe amounts required to be deposited under paragraphs (2) and (3) for the applicable fiscal year shall be made available in accordance with those paragraphs during the fiscal year immediately following the applicable fiscal year.
 (6)AdministrationAmounts made available under paragraphs (2) and (3) shall— (A)be made available, without further appropriation, in accordance with this subsection;
 (B)remain available until expended; and (C)be in addition to any amounts appropriated under any other provision of law..
				204.Inclusion of Beaufort, Nearshore Beaufort, Cook Inlet, and Chukchi lease sales in 5-year leasing
 programsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
				
 (i)Inclusion of certain lease salesEffective starting with the leasing program for fiscal years 2023 through 2027, the Secretary shall include in any leasing program prepared in accordance with this section provisions for the conduct of at least 3 lease sales in each of the Beaufort Planning Area and the Chukchi Planning Area, and annual lease sales in the Nearshore Beaufort Sea Planning Area and the Cook Inlet Planning Area during the term of the leasing program..
 205.North Slope science initiativeSection 348 of the Energy Policy Act of 2005 (42 U.S.C. 15906) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting (referred to in this section as the Secretary) after Secretary of the Interior; and (B)in paragraph (2), by inserting (including the Beaufort and Chukchi seas) after North Slope of Alaska;
 (2)in subsection (b)— (A)in paragraph (1), by inserting (including the Beaufort and Chukchi seas) after North Slope; and
 (B)in paragraph (2), by striking develop an understanding of and inserting identify; and (3)in subsection (c)(2), by inserting the Northwest Arctic Borough, the NANA Regional Corporation,  after Arctic Slope Regional Corporation,.
				IIIThe Southern Atlantic Energy Security Act
 301.DefinitionsIn this title: (1)DirectorThe term Director means the Director of the Bureau of Ocean Energy Management.
				(2)Institution of
 higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
				(3)Qualified
 revenuesThe term qualified revenues has the meaning given the term in section 9(c)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1338(c)(1)).
				(4)South Atlantic
 planning areaThe term South Atlantic planning area means the area of the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) that is located between the northern lateral seaward administrative boundary of the Commonwealth of Virginia and the southernmost lateral seaward administrative boundary of the State of Georgia.
 (5)StateThe term State means any of the following States:
 (A)Georgia. (B)North Carolina.
 (C)South Carolina. (D)Virginia.
					302.Preserving coastal viewsheds
 (a)In generalPrior to conducting a lease sale authorized under this title that would offer leases within 30 nautical miles of the coastline, the Secretary shall consult with the Governor of each potentially affected State to establish appropriate lease stipulations for the management of the surface occupancy of the areas between the coastline and 30 nautical miles to mitigate any potential concerns regarding impacts to coastal viewsheds.
 (b)Considerations for production facilitiesThe Secretary and the State shall consider— (1)restricting the installation of permanent surface production facilities above the waterline for the purpose of production of oil or gas resources in any area that is within 12 nautical miles seaward from the coastline of the State; and
 (2)allowing only subsurface production facilities to be installed in areas that are located between the point that is 12 nautical miles from seaward from the coastline of the State and the point that is 30 nautical miles seaward from the coastline of the State.
 (c)Development and production plan approvalIf permanent surface facilities are proposed to be installed within 30 nautical miles of the coastline, the Secretary shall not grant approval of the development and production plan unless it is determined that the facility is designed so that the impacts on coastal viewsheds are minimized, to the maximum extent practicable.
 (d)Onshore access to leases not restrictedNotwithstanding any other provision of this section, onshore facilities associated with the drilling, development, and production of the oil and gas resources of the South Atlantic planning area within 12 nautical miles seaward of the coastline of a State are allowed.
 (e)Temporary activities not affectedNothing described in subsection (a), (b), or (c) restricts, or gives the States authority to restrict, temporary surface activities related to operations associated with outer Continental Shelf oil and gas leases.
				303.2017–2022
 leasing programThe Secretary shall— (1)include the South Atlantic planning area in the outer Continental Shelf leasing program for fiscal years 2017 through 2022 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344); and
 (2)conduct in the South Atlantic planning area— (A)1 lease sale during fiscal year 2021; and
 (B)2 lease sales during fiscal year 2022. 304.Balancing of military and energy production goals (a)In generalIn recognition that the outer Continental Shelf oil and gas leasing program and the domestic energy resources produced under the program are integral to national security, the Secretary and the Secretary of Defense shall work jointly in implementing lease sales under this title—
 (1)to preserve the ability of the Armed Forces of the United States to maintain an optimum state of readiness through their continued use of the outer Continental Shelf; and
 (2)to allow effective exploration, development, and production of the oil, gas, and renewable energy resources of the United States.
 (b)Prohibition on conflicts with military operationsNo person may engage in any exploration, development, or production of oil or natural gas on the outer Continental Shelf under a lease issued under this title that the President determines would conflict with any military operation, as determined in accordance with—
 (1)the agreement entitled Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983; and
 (2)any revision or replacement for the agreement described in paragraph (1) that is agreed to by the Secretary of Defense and the Secretary after that date but before the date of issuance of the lease under which the exploration, development, or production is conducted.
					305.Disposition of
 revenues to Atlantic StatesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as amended by section 203(2)) is amended by adding at the end the following:
				
					(c)Distribution of revenue to Atlantic States
 (1)DefinitionsIn this subsection: (A)Atlantic StateThe term Atlantic State means a State adjacent to the South Atlantic Planning Area.
							(B)Qualified revenues
 (i)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Atlantic planning region.
 (ii)ExclusionsThe term qualified revenues does not include revenues generated from leases subject to section 8(g). (2)DepositFor fiscal year 2017 and each fiscal year thereafter, the Secretary shall deposit—
 (A)62.5 percent of any qualified revenues in the general fund of the Treasury, of which—
 (i)5 percent shall be allocated to the Department of Energy for projects that enhance the safety, security, resilience, and reliability of energy supply, research, transmission, storage, or distribution infrastructure;
 (ii)5 percent shall be allocated to the Energy Efficiency and Renewable Energy program at the Department of Energy; and
 (iii)2.5 percent shall be allocated to high priority deferred maintenance needs of the National Park Service that support critical infrastructure and visitor services; and
 (B)37.5 percent of any qualified revenues in a special account in the Treasury from which the Secretary shall disburse amounts to the Atlantic States in accordance with paragraph (3).
							(3)Allocation to States
 (A)In generalSubject to subparagraphs (B) and (C), effective for fiscal year 2017 and each fiscal year thereafter, the Secretary of the Treasury shall allocate the qualified revenues described in paragraph (2)(B) to each Atlantic State in amounts (based on a formula established by the Secretary, by regulation) that are inversely proportional to the respective distances between—
 (i)the point on the coastline of each Atlantic State that is closest to the geographical center of the applicable leased tract; and
 (ii)the geographical center of that leased tract.
 (B)Minimum allocationThe amount allocated to an Atlantic State for each fiscal year under subparagraph (A) shall be not less than 10 percent of the amounts available under paragraph (2)(B).
 (C)State allocationOf the amounts received by a State under subparagraph (A), the Atlantic State may use, at the discretion of the Governor of the State—
 (i)10 percent— (I)to enhance State land and water conservation efforts;
 (II)to improve State public transportation projects;
 (III)to establish alternative, renewable, and clean energy production and generation within each State; and
 (IV)to enhance beach nourishment and costal dredging; and (ii)2.5 percent to enhance geological and geophysical education for the energy future of the United States in accordance with section 306 of the Offshore Production and Energizing National Security Act of 2015..
			306.Enhancing
			 geological and geophysical education for America’s energy future
				(a)In
 generalThe Secretary, acting through the Director, shall partner with institutions of higher education selected under subsection (c) to facilitate the practical study of geological and geophysical sciences of areas on the Atlantic region of the outer Continental Shelf and elsewhere on the Continental Shelf of the United States.
 (b)FocusActivities conducted by institutions of higher education under this section shall focus all geological and geophysical scientific research on obtaining a better understanding of hydrocarbon potential in the South Atlantic planning area while fostering the study of the geological and geophysical sciences at institutions of higher education in the United States.
				(c)Selection of
			 institutions
 (1)SelectionNot later than 180 days after the date of enactment of this Act, the Governor of each State may nominate for participation in a partnership—
 (A)1 institution of higher education located in the State; and
 (B)1 institution of higher education that is a historically Black college or university (as defined in section 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a))) located in the State.
 (2)PreferenceIn making nominations under paragraph (1), each Governor shall give preference to those institutions of higher education that—
 (A)demonstrate a vigorous rate of admissions of veterans of the Armed Forces of the United States; and
 (B)meet the criteria described in paragraph (3). (3)CriteriaThe Governor shall select as a partner any institution of higher education nominated under paragraph (1) that the Governor determines demonstrates excellence in 1 or more of the following criteria:
 (A)Geophysical sciences curriculum. (B)Engineering curriculum.
 (C)Information technology or other technical studies related to seismic research, including data processing.
						(d)Research
			 authority
					(1)In
 generalExcept as provided in paragraph (2), an institution of higher education selected under subsection (c)(3) may conduct research under this section on the expiration of the 30-day period beginning on the date on which the institution of higher education submits to the South Atlantic Regional Director of the Bureau of Ocean Energy Management a notice of the research.
					(2)Permit
 requiredAn institution of higher education may not conduct research under this section that uses any solid or liquid explosive, except as authorized by a permit issued by the Director.
					(e)Data
					(1)In
 generalThe geological and geophysical activities conducted under this section—
 (A)shall be considered to be scientific research and data produced by the activities;
 (B)shall not be used or shared for commercial purposes;
 (C)shall not be produced for proprietary use or sale; and
 (D)shall be made available by the Director to the public.
						(2)Submission of
 data to BOEMNot later than 60 days after completion of initial analysis of data collected under this section by an institution of higher education selected under subsection (c)(3), the institution of higher education shall share with the Director any data collected requested by the Director.
 (3)FeesThe Director may not charge any fee for the provision of data produced in research under this section, other than a data reprocessing fee to pay the cost of duplicating the data.
 (f)ReportNot less frequently than once every 180 days, the Director shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the data derived from partnerships under this section.
				307.Atlantic
 regional officeNot later than the last day of the outer Continental Shelf leasing program for fiscal years 2012 through 2017 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Director shall establish an Atlantic regional office in an area that is—
 (1)included in the outer Continental Shelf leasing program for fiscal years 2017 through 2022 prepared under section 18 of that Act (43 U.S.C. 1344); and
 (2)determined by the Director to have the highest potential for resource development.
				IVTribal Resilience Program
			401.Tribal Resilience Program
 (a)Definition of Indian tribeIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (b)EstablishmentThe Secretary shall establish a program— (1)to improve the resilience of Indian tribes to the effects of a changing climate;
 (2)to support Native American leaders in building strong, resilient communities; and (3)to ensure the development of modern, cost-effective infrastructure.
 (c)GrantsSubject to the availability of appropriations and amounts in the Tribal Resilience Fund established by section 402(a), in carrying out the program described in subsection (b), the Secretary shall make adaptation grants, in amounts not to exceed $200,000,000 total per fiscal year, to Indian tribes for eligible activities described in subsection (d).
 (d)Eligible activitiesAn Indian tribe receiving a grant under subsection (c) may only use grant funds for 1 or more of the following eligible activities:
 (1)Development and delivery of adaptation training. (2)Adaptation planning, vulnerability assessments, emergency preparedness planning, and monitoring.
 (3)Capacity building through travel support for training, technical sessions, and cooperative management forums.
 (4)Travel support for participation in ocean and coastal planning. (5)Development of science-based information and tools to enable adaptive resource management and the ability to plan for resilience.
 (6)Relocation of villages or other communities experiencing or susceptible to coastal or river erosion.
 (7)Construction of infrastructure to support emergency evacuations. (8)Restoration or repair of infrastructure damaged by melting permafrost or coastal or river erosion.
 (9)Installation and management of energy systems that reduce energy costs and greenhouse gas emissions compared to the energy systems in use before that installation and management.
 (10)Construction and maintenance of social or cultural infrastructure that the Secretary determines supports resilience.
 (e)ApplicationsAn Indian tribe desiring an adaptation grant under subsection (c) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the eligible activities to be undertaken using the grant.
 (f)Capital projectsOf amounts made available to carry out this program, not less than 90 percent shall be used for the engineering, design, and construction or implementation of capital projects.
 (g)Interagency cooperationThe Secretary and the Administrator of the Environmental Protection Agency shall establish under the White House Council on Native American Affairs an interagency subgroup on tribal resilience—
 (1)to work with Indian tribes to collect and share data and information, including traditional ecological knowledge, about how the effects of a changing climate are relevant to Indian tribes and Alaska Natives; and
 (2)to identify opportunities for the Federal Government to improve collaboration and assist with adaptation and mitigation efforts that promote resilience.
 (h)Tribal resilience liaisonThe Secretary shall establish a tribal resilience liaison— (1)to coordinate with Indian tribes and relevant Federal agencies; and
 (2)to help ensure tribal engagement in climate conversations at the Federal level. 402.Tribal Resilience Fund (a)EstablishmentThere is established in the Treasury a fund, to be known as the Tribal Resilience Fund  (referred to in this section as the Fund).
 (b)DepositsThe Fund shall consist of the following: (1)Amounts made available through an appropriation Act for deposit in the Fund.
 (2)Amounts deposited into the Fund under paragraphs (2)(G) and (3)(C) of subsection (b) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as added by section 203(2)).
					(c)Authorization of appropriations
 (1)In generalIn addition to the amounts estimated by the Secretary to be deposited in the Fund under subsection (b), there are authorized to be appropriated annually to the Fund out of any money in the Treasury not otherwise appropriated such amounts as are necessary to make the income of the Fund not more than $200,000,000 for fiscal year 2027 and each fiscal year thereafter.
 (2)Receipts under outer continental shelf lands actTo the extent that amounts appropriated under paragraph (1) and deposited under subsection (b) are not sufficient to make the total annual income of the Fund equivalent to the amounts provided in paragraph (1), an amount sufficient to cover the remainder shall be credited to the Fund from revenues due and payable to the United States for deposit in the Treasury as miscellaneous receipts under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(3)Availability of deposits
 (A)In generalAmounts deposited in the Fund under this subsection shall remain available until expended, without fiscal year limitation.
 (B)UseAmounts deposited in the Fund under this subsection and made available for obligation or expenditure from the Fund may be obligated or expended only to carry out the Tribal Resilience Program under section 401.
						VMiscellaneous
			501.Access to markets
 (a)In GeneralNotwithstanding any other provision of law, to promote the efficient exploration, production, storage, supply, and distribution of energy resources, any domestic crude oil or condensate (other than crude oil stored in the Strategic Petroleum Reserve) may be exported without a Federal license to countries not subject to sanctions by the United States.
 (b)Savings ClauseNothing in this section limits the authority of the President under the Constitution, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), or part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.) to prohibit exports.
 (c)FindingsCongress finds that— (1)the United States has enjoyed a renaissance in energy production—
 (A)increasing domestic investment and jobs; and
 (B)establishing the United States as a world leader in crude oil production;
 (2)the United States upholds a commitment to free trade and open markets and has consistently opposed attempts by other nations to restrict the free flow of energy;
 (3)independent studies have concluded that allowing the export of domestically produced crude oil—
 (A)will increase the globally available supply of crude oil; and (B)will tend to reduce domestic prices for gasoline and other refined petroleum products in the United States;
 (4)gasoline and other refined petroleum products are already eligible for export from the United States without restriction;
 (5)gasoline prices in the United States reflect the price paid on the global market for crude oil and not a separate crude oil price in the United States;
 (6)exports of crude oil produced in the United States would provide an alternative stable supplier for crude oil to allies of the United States around the world—
 (A)allowing United States crude oil exports to compete on equal footing with other international crudes;
 (B)allowing United States crude oil exports to compete with and potentially displace crude oil exports from Iran, as potential easing of sanctions could lead to Iran regaining market share;
 (C)facilitating assistance to the countries of Europe and Eurasia to diversify their energy sources and achieve energy security by providing another option to protect against possible unstable supply flows; and
 (D)allowing the United States to use national energy policy to further United States interests abroad; and
 (7)the United States should remove all restrictions on the export of domestically produced crude oil or crude oil of any origin, which will increase economic benefits, enhance energy security, improve the trade deficit, and promote key national security interests of the United States domestically and around the world.
					(d)Exceptions and presidential authority
 (1)In generalThe President may impose export licensing requirements or other restrictions on the export of crude oil from the United States for a period of not more than 1 year, if—
 (A)the President declares a national emergency and formally notices the declaration of a national emergency in the Federal Register;
 (B)the export licensing requirements or other restrictions on the export of crude oil from the United States under this section apply to 1 or more countries, persons, or organizations in the context of sanctions or trade restrictions imposed by the United States for reasons of national security by the Executive authority of the President or by Congress; or
 (C)the Secretary of Commerce, in consultation with the Secretary of Energy, finds and reports to the President that—
 (i)the export of crude oil pursuant to this section has caused sustained material oil supply shortages or sustained oil prices significantly above world market levels that are directly attributable to the export of crude oil produced in the United States; and
 (ii)those supply shortages or price increases have caused or are likely to cause sustained material adverse employment effects in the United States.
 (2)RenewalAny requirement or restriction imposed pursuant to paragraph (1) may be renewed for 1 or more additional periods of not more than 1 year each.
					(e)GAO review and report
 (1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 2 years, the Comptroller General of the United States shall conduct a review of—
 (A)energy production in the United States; and (B)the effects, if any, of crude oil exports from the United States on consumers, independent refiners, and shipbuilding and ship repair yards.
 (2)Contents of reportNot later than 1 year after commencing each review under paragraph (1), the Comptroller General of the United States shall submit to the Committees on Energy and Natural Resources, Banking, Housing, and Urban Affairs, Commerce, Science, and Transportation, and Foreign Relations of the Senate and the Committees on Natural Resources, Energy and Commerce, Financial Services, and Foreign Affairs of the House of Representatives a report that includes—
 (A)a statement of the principal findings of the review; and (B)recommendations for Congress and the President to address any job loss in the shipbuilding and ship repair industry or adverse impacts on consumers and refiners that the Comptroller General of the United States attributes to unencumbered crude oil exports in the United States.
						502.Reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Bureau of Safety and Environmental Enforcement (referred to in this section as the BSEE) is operating (referred to in this section as the Secretary) shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives an analysis of the proposed regulations and rules of the BSEE relating to—
 (1)offshore oil and gas drilling, completions, workovers, and decommissioning, including the proposed rule entitled Oil and Gas and Sulphur Operations in the Outer Continental Shelf—Blowout Preventer Systems and Well Control (80 Fed. Reg. 21504 (April 17, 2015)); and
 (2)exploratory drilling activities on the Arctic Continental Shelf of the United States, including the proposed rule entitled Oil and Gas and Sulphur Operations on the Outer Continental Shelf—Requirements for Exploratory Drilling on the Arctic Outer Continental Shelf (80 Fed. Reg. 21670 (April 20, 2015)).
 (b)Contents of analysisThe analysis under subsection (a) shall include— (1)a discussion of any new operational, management, design and construction, financial, and other mandates that would be imposed on contractors and operators;
 (2)an estimate of all associated direct and indirect operational, management, personnel, training, record keeping, and other costs; and
 (3)an identification and justification of improvements to safety claimed in the proposed regulation or rule.
 (c)LimitationsWith respect to the proposed regulations and rules described in subsection (a)(1), the Secretary shall not—
 (1)issue any proposed, interim, or final regulation or rule earlier than 180 days after the submission of the report required by subsection (a); or
 (2)issue any final regulation or rule prior to issuing revised proposed regulations or rules that take into account the findings from the report and providing notice and an opportunity for public comment.September 9, 2015Read twice and placed on the calendar